 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 2:15-cv~00194~JLR Document 177~1 Filed 03/04/19 Page l of 4

Honorable J ames L. Robart
Hearing Date: March 8, 2019

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

 

 

UNITED CAPITAL FUNDING
CORPOMTION,
Plaintiff,
vs.
ER_ICSSON ]NC.,
Defendants.
ERICSSON INC.,
Third-Party Plaintiff,
vs. 1

KYKO GLOBAL, INC.,
Third-Partv Defendant.

 

NO. 2115~cV-00194-JLR

ORDER DENYING THIRD~PARTY
DEFENDANT KYKO GLOBAL, INC.’S
MOTION FOR SUl\/Il\/LARY
JUDGMENT

(Pr@posed')

M/\
This matter came before the Court on l\/[aroh 1 , 2019 on Third~Party Defendant

Kyl<o Global, Inc.’s l\/lotion for Sumrnary Judgment. The Court has considered the pleadings

and motion briefing filed in this aetion, including

l. l Third~Party Defendant Kyl<o Global, Ino.’s l\/lotion for Summary Judgrnent.

2. Ericsson Inc.’s Response to Motion for Sumrnary Judgment.

ORDER DENYING THIRD-PARTY DEFENDANT
KYKO GLOBAL, INC.’S MGTION FOR SUl\/[MARY
.TUDGMENT - l

DAVIS ROTHWELL
EARLE & XOCI»IIHUA P.C.
520 PIKE sTREET, SUITE 2500

SEATTLE, WA 98101

(206) 622-2295

 

 

 

10
11
12

13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

 

Case 2:15-cv-00194-JLR Document177-1 Filed 03/04/19 Page 2 0f4 `

3. Eriosson Ino.’s Voluntary D'isrnissal of Third-Party Complaint; M"

4r Y),‘.<-- Cl\,l,al, L.o.’s Repl§l,=i=l`=aH-y. CVK\_'# \'].\>
Third-Party Defendant Kyl<o Global, lnc.’S l\/Iotion for Surnmary Judgmen;,\is DENIED as_

 

moot.

w `
DATED this ` l day of Mareh, 201®
- €\`W

Honorable nies L, Robart

PRESENTED BY;

DAVIS ROTHWELL
EARL'E & XOCHIHUA, PC

/S/ Suzcmne Pierce
Suzanne Pieree, WSBA # 22733
Attorneys for Eriosson Ino.

AGREED AS TO FORM;
NOTICE OF PRESENTATION WAIVED:

GORDON REES SCULLY
MANSUKHANI LLP

 

Sally Kim, WSBA#3 5289
Allen W. Estes, III, WSBA#34526
Attorney for Plaintiff UCF in

'USDC WDWA

l\/IILLER NASH GRAHAl\/I
& DUNN, LLP

 

Tara l\/[. O’Hanlon, WSBA #45517
James T. Yand, WSBA # 18730
Attorneys for Third-Party Def,
Kyl<o Global, lno.

ORDER DENY]NG THIRD-PARTY DEFENDANT EAl:)LAEV;S )FOOCT}IIII‘;I’§IALP C
KYKO GLOBAL, INC.’S MOTION FOR SUMMARY 520 PIKE STREET’ SUITE 2506
IUDGMENT-Z SEATTLE, WA 93101

(206) 622-2295

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

Case 2:15~cv~00194~JLR Docurnent 177-1 Fi|eo| 03/04/19 Page 3 of 4

ULLMAN & ULLl\/IAN, P.A,

 

Michael W. Ullrnan, Florida Bar #259667
Jared Alan Ullrnan, Florida Bar # 259667
Co-Counsel for United Capital Funding Corp.

ORDER DENYING THlRD-PARTY DEFENDANT EAI:)LAEV;LS?OOCTI§JIYI/ERLP C
KYKO GLOBAL, INC.’S MOTION FOR SUl\/IMARY 520 PIKE STREET, SUITE 2506
JUDGMENT~3 SEATTLE, WA 98101

(206) 622-2295

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

Case 2:15~cv-00194~JLR Document 177-1 Fi|eo| 03/04/19 Page 4 of 4

CERTIFICATE OF SERVICE

1 hereby certify that on l\/larch 4, 2019, l caused the foregoing document to be filed with
the Clerk of the United States District Court for the Western District of Washington using the

CM/ECF Filing System, Which Will send notification to the following:

Counselfor Plaintijj” UCF in USDC WDWA
Allen W. Estes, III
Sally Kim
Gordon & Rees
aestes@gordonrees.com

zdeatley@gordonrees.com
Sallyl<irn@gordonrees,com

fartero rsm.com

Counselfor Third-Party Def, Kyko Global, Inc.
Tara 1\/1. O’Hanlon
J ames T. Yand
l\/liller Nash Graham & Dunn LLP
Tara.ohanlon@millernash.com
Kristin.martinezclark@millernash.corn

Jarnes.Vand@millernash.com
Gill.fadaie@millernash.com

SeaLitSupnort@millernash.com

Counselfor UCF

Jared Alan Ullman, Pro Hac Vice
Ullman & Ullman, P.A.
Jared.ullman@uulaw.net

' Joshua.brownlee@uulaw.net

Secretarv assistant@uulaw.net
Tami. ordon uulaw.net
Michael.ullman@uulaw.net

Diana.simon@uulaw.net

SIGNED at Seattle, Washington, on this 4th day of March, 2019.

By: Kristz`ne Patt‘en

Davis Rothwell Earle & Xochihua P.C.
520 Pike Stree_t, Suite 2500

Seattle, WA 98101

Ph<m@ (206) 622-2295

Fax: (206) 340-0724

E-mail: l<patten@davisrothwell.com

ORDER DENY]NG THIRD-PARTY DEFENDANT E AI?LAEV§LS §OO(;[I_II`IIV}‘I/E]ALP C
KYKO GLOBAL, INC.’S MOTION FOR SUl\/[MARY 520 PIKE STREET, SUITE 25`0(')
.TUDGMENT ~ 4 SEATTLE, WA 98101

(206) 622-2295

 

 

